              Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 1 of 14




     Jon B. Fougner (State Bar No. 314097)
 1
     jon@fougnerlaw.com
 2   600 California Street, 11th Floor
     San Francisco, California 94108
 3   Telephone: (415) 577-5829
     Facsimile: (206) 338-0783
 4
 5   [Additional counsel appear on signature page]

 6   Attorneys for Plaintiffs Dr. Sarbjit Dhesi and
     Dr. Lonna Denny and the Proposed Class
 7
 8                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION
10
     DR. SARBJIT DHESI and DR. LONNA                          No. 3:19-cv-04210-YGR
11   DENNY, individually and on behalf of all others
     similarly situated,                                      FIRST AMENDED COMPLAINT FOR
12                                                            INJUNCTION AND DAMAGES
                            Plaintiffs,
13
                                                              DEMAND FOR JURY TRIAL
14          v.
                                                              CLASS ACTION
15   XPRESSION OF AWARENESS, INC., d/b/a
     “RETHINK CBD,” a/k/a “CBD RETHINK,”
16
17   LOUIS WING,

18   YESSENIA GARCIA, and
19
     HAMID MCHATET,
20
                            Defendants.
21
22
            Plaintiffs Dr. Sarbjit Dhesi and Dr. Lonna Denny, by their undersigned counsel, for this
23
     class action complaint against Defendants Xpression of Awareness, Inc., d/b/a “ReThink CBD,”
24
     a/k/a “CBD ReThink” (“Xpression”), Louis Wing, Yessenia Garcia, and Hamid Mchatet, and
25
     their present, former, and future direct and indirect parent companies, subsidiaries, affiliates,
26
     agents, and other related entities, allege as follows:
27
28

                                                      -1-
                               FIRST AM. COMPL. INJUNCTION AND DAMAGES
                 Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
              Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 2 of 14




 1                                        I.     INTRODUCTION
 2          1. Plaintiffs, individually and as proposed class representatives for all others similarly
 3   situated, bring this action against Defendants for violations of the Telephone Consumer
 4   Protection Act (“TCPA”), 47 U.S.C. § 227.
 5                                             II.   PARTIES
 6          2. Dr. Dhesi is a natural person residing in this District.
 7          3. Dr. Denny is a natural person residing in this District.
 8          4. Xpression is a for-profit corporation.
 9          5. Xpression is incorporated under the laws of Florida.
10          6. Xpression’s principal place of business is in Miami, Florida.
11          7. Xpression has informed the Florida Department of State that its principal address is
12   11231 NW 20 Street, Unit 140-195, Miami, Florida 33172.
13          8. Mr. Wing is a natural person residing in Florida.
14          9. Ms. Garcia is a natural person residing in Florida.
15          10. Mr. Mchatet is a natural person residing in Florida.
16          11. Mr. Mchatet’s address is 4958 SW 168th Avenue, Miramar, Florida 33027.
17          12. Xpression has informed the Florida Department of State that its CEO is Mr. Mchatet
18   of 4958 SW 168th Avenue, Miramar, Florida 33027.
19          13. Xpression engages in interstate commerce including by sending advertisements into
20   California.
21                                III.   JURISDICTION AND VENUE
22          14. Jurisdiction. Under 28 U.S.C. § 1331, this Court has subject matter jurisdiction over
23   Plaintiffs’ claims, because the TCPA is a federal statute, Mims v. Arrow Fin. Servs., LLC, 565
24   U.S. 368, 372 (2012).
25          15. Personal Jurisdiction. This Court has personal jurisdiction over Defendants because a
26   substantial part of the acts challenged in this complaint—namely, the delivery and receipt of the
27   illegal facsimile advertisements—occurred in California, as was Defendants’ intention.
28

                                                     -2-
                                 FIRST AM. COMPL. INJUNCTION AND DAMAGES
                   Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
              Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 3 of 14




 1           16. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)
 2   because Plaintiffs reside in this District and a substantial part of the events giving rise to
 3   Plaintiffs’ claims—namely, the delivery and receipt of the illegal facsimile advertisements—
 4   occurred in this District.
 5           17. Intradistrict Assignment. Assignment to this Division is proper pursuant to Local
 6   Rule 3-2(c)-(d) because a substantial part of the events that give rise to Plaintiffs’ claims—
 7   namely, the delivery and receipt of the illegal facsimile advertisements —occurred in Contra
 8   Costa County (San Ramon) and San Francisco County (San Francisco).
 9    IV.     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227
10           18. In 1991, Congress enacted the TCPA in response to a growing number of complaints
11   about telemarketing.
12           19. The TCPA forbids sending unsolicited advertisements for goods or services via
13   facsimile (“Junk Faxes”). 47 U.S.C. § 227(b)(1)(C).
14           20. The TCPA requires that even those fax advertisements being sent to those with whom
15   the advertiser has an established business relationship include an opt-out notice (“Opt-Out
16   Notice”). Id. § 227(b)(2)(D).
17           21. In order to comply with the TCPA’s Opt-Out Notice requirements, each fax
18   advertisement must include, inter alia, all of the following:
19               a) clear and conspicuous language on the first page stating that recipients may
20                   request that the sender not send any unsolicited advertisements and informing
21                   recipients that failure to comply with such a request within 30 days is unlawful;
22               b) a 24/7 phone number that the recipient may call to submit a request to cease
23                   transmitting fax advertisements to the recipient; and
24               c) a 24/7 facsimile number to which a recipient may send a request to cease
25                   transmitting fax advertisements to the recipient.
26   47 U.S.C. § 227(b)(1)(C); 47 C.F.R. § 64.1200(a)(4)(iii)-(v).
27           12. The TCPA provides a private right of action to recipients of illegal fax advertisements.
28   47 U.S.C. § 227(b)(3).

                                                      -3-
                               FIRST AM. COMPL. INJUNCTION AND DAMAGES
                 Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
              Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 4 of 14




 1                                    V.   FACTUAL ALLEGATIONS
 2   A.     Xpression’s Junk Faxing
 3          22. Xpression’s business is selling cannabis-based products that it claims treat pain.
 4          23. Xpression’s business model includes marketing through fax advertisements.
 5          24. Recipients of Xpression’s Junk Faxes, including Plaintiffs, are health care
 6   professionals or entities through which such professionals practice.
 7          25. Defendants had no preexisting business relationship with the recipients of its
 8   facsimile advertisements.
 9          26. The recipients of Defendants’ facsimile advertisements had not invited or consented
10   to receipt of such facsimiles.
11          27. Many of these recipients, including Plaintiffs, are chiropractors.
12          28. When Xpression sends Junk Faxes to practitioners, its goal is to sell them cannabis-
13   based products that it claims treat pain.
14          29. Xpression’s facsimile advertising included at least four batches of transmissions: in
15   January, February, March, and June, 2019.
16          30. Xpression used WestFax to transmit at least some of its facsimile advertisements.
17          31. When they sent the faxes, Defendants were aware that unsolicited facsimile
18   advertising was prohibited.
19          32. When they sent the faxes, Defendants were aware that unsolicited facsimile
20   advertising was prohibited by the TCPA.
21          33. When they sent the faxes, Defendants were aware that facsimile advertisements must
22   contain complaint Opt-Out Notices.
23          34. When they sent the faxes, Defendants were aware that facsimile advertisements must
24   contain complaint Opt-Out Notices under the TCPA.
25   B.     Defendants
26          35. Mr. Mchatet is Xpression’s CEO.
27          36. Mr. Mchatet is Xpression’s owner.
28          37. Mr. Mchatet and Xpression treat each other as one and the same.

                                                    -4-
                               FIRST AM. COMPL. INJUNCTION AND DAMAGES
                 Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
             Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 5 of 14




 1          38. Mr. Mchatet has received salary from Xpression since January 1, 2019.
 2          39. Mr. Mchatet has received salary from Xpression since January 1, 2019, exceeding the
 3   reasonable value of his services to Xpression.
 4          40. Mr. Mchatet has received dividends from Xpression since January 1, 2019.
 5          41. Mr. Mchatet is responsible Xpression’s strategic decisions.
 6          42. Mr. Mchatet directs and has the power to block or terminate Xpression’s marketing
 7   campaigns, including facsimile advertising.
 8          43. Mr. Mchatet has the power over and executive responsibility for Xpression’s
 9   personnel decisions.
10          44. Mr. Mchatet ultimately oversaw and approved the hiring of Ms. Garcia.
11          45. Mr. Mchatet ultimately oversaw and approved the hiring of Mr. Wing.
12          46. Mr. Mchatet ultimately oversaw and approved the retention, since January 1, 2019, of
13   Ms. Garcia.
14          47. Mr. Mchatet ultimately oversaw and approved the retention, since January 1, 2019, of
15   Mr. Wing.
16          48. Ms. Garcia is Xpression’s Vice President of Operations.
17          49. Ms. Garcia has received salary from Xpression since January 1, 2019.
18          50. Ms. Garcia has day-to-day responsibility for overseeing Xpression’s marketing,
19   including facsimile marketing, and has the power to block or terminate such marketing.
20          51. Ms. Garcia has day-to-day responsibility for overseeing Xpression’s personnel
21   decisions.
22          52. Ms. Garcia oversaw and approved the hiring of Mr. Wing.
23          53. Ms. Garcia oversaw and approved, since January 1, 2019, the retention of Mr. Wing.
24          54. Mr. Wing is Xpression’s salesperson.
25          55. Mr. Wing has received salary from Xpression since January 1, 2019.
26          56. Mr. Wing executed Defendant’s facsimile advertising.
27          57. Mr. Wing executed Defendant’s facsimile advertising with the knowledge and
28   approval of Mr. Mchatet.

                                                      -5-
                                 FIRST AM. COMPL. INJUNCTION AND DAMAGES
                   Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
                  Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 6 of 14




 1               58. Mr. Wing executed Defendant’s facsimile advertising with the knowledge and
 2   approval of Ms. Garcia.
 3               59. Mr. Wing drafted the advertisement.
 4               60. Mr. Mchatet reviewed and approved the draft.
 5               61. Ms. Garcia review and approved the draft.
 6               62. Mr. Wing caused Xpression to buy at least one list containing names and fax numbers
 7   for chiropractors.
 8               63. Mr. Mchatet approved Mr. Wing’s sending the advertisement to the fax numbers on
 9   the list.
10               64. Ms. Garcia approved Mr. Wing’s sending the advertisement to the fax numbers on the
11   list.
12               65. According to Xpression, the seller of the list was Fredy Penagos of “Jubilant
13   Marketing Solutions” a/k/a/ “Jubilant Solutions.”
14               66. On Xpression’s, behalf, Mr. Wing caused WestFax to send Xpression’s facsimile
15   advertisement to fax numbers on the list on or around June 20, 2019.
16               67. In this litigation, Xpression produced a spreadsheet named “Chiropractor_Fax_6-20-
17   2019.xlsx” with 4,836 entries. It has two columns: “FAX Number” and “Company Name.”
18               68. In Xpression’s June advertising batch, at least 3,191 faxes were sent to at least 3,191
19   chiropractors listed in the file named “Chiropractor_Fax_6-20-2019.xlsx” produced by
20   Xpression in this litigation.
21               69. In Xpression’s June advertising batch, at least 2,763 faxes were received by at least
22   2,763 chiropractors listed in the file named “Chiropractor_Fax_6-20-2019.xlsx” produced by
23   Xpression in this litigation.
24               70. As a result, Xpression generated sales to some of those chiropractors.
25               71. Some of those sales provided monies for the payment of wages, salaries,
26   commissions, and/or bonuses to Mr. Mchatet, Ms. Garcia, and Mr. Wing.
27               72. Some of those sales provided monies for the payment of dividends to Mr. Mchatet.
28

                                                         -6-
                                   FIRST AM. COMPL. INJUNCTION AND DAMAGES
                     Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
                Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 7 of 14




 1   C.      Plaintiffs
 2           73. Each of Plaintiffs is, and at all relevant times has been, a “person” as defined by 47
 3   U.S.C. § 153(39).
 4           74. On June 20, 2019, Defendants sent Plaintiffs the facsimile an exemplar of which and
 5   a template of which are reproduced at the end of this complaint (after the signature block).
 6           75. The fax announced the commercial availability of Xpression’s goods.
 7           76. The fax gives several indications that it was sent by Xpression. For example:
 8               a) It claims to be from “Rethink CBD.”
 9               b) It lists a “cbdrethink.com” URL and email address.
10               c) It has a “ReThink” logo.
11           77. The fax advertisement was unsolicited.
12           78. The fax described itself as a “fax broadcast.”
13           79. The fax lacked a TCPA-compliant Opt-Out Notice. For instance, it lacked a fax
14   number to which Plaintiffs could send a do-not-fax request.
15           80. The fax to Dr. Dhesi was addressed to “Sarbjit Dhesi Dc Qme Daapm Frccm Actar.”
16           81. The fact that the fax was address to a gibberish addressee indicates that a large
17   number of such faxes were populated by a process akin to “mail merge,” used for mass-mailing
18   (here, mass-faxing).
19           82. Other than the addressee line, the capitalization of which appears to be the result of a
20   “title-casing” software script operated at a mass scale without human review, the fax was 100%
21   generic.
22           83. Plaintiffs did not provide permission to Defendants to send them fax advertisements,
23   or faxes at all.
24           84. Plaintiffs have never been customers of Defendants, nor have they ever been
25   interested in being a customer of Defendants.
26           85. Plaintiffs’ facsimile numbers appear in the file named “Chiropractor_Fax_6-20-
27   2019.xlsx” produced by Xpression in this litigation.
28           86. The fax wasted Dr. Denny’s paper and toner.

                                                     -7-
                                FIRST AM. COMPL. INJUNCTION AND DAMAGES
                  Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
                Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 8 of 14




 1           87. Plaintiffs and all members of the Class, defined below, have been harmed by the acts
 2   of Defendants because their privacy has been violated, they were subjected to annoying and
 3   harassing faxes that constituted a nuisance, and their fax lines were interfered with.
 4   D.      Xpression’s Governance
 5           88. Xpression does not conduct regular board meetings.
 6           89. Xpression does not regularly make minutes of board meetings.
 7           90. Xpression lacks, and since January 1, 2019, has lacked, adequate capitalization to
 8   cover its potential and foreseeable liabilities in litigation, including this litigation.
 9                               VI.     CLASS ACTION ALLEGATIONS
10           91. Pursuant to Federal Rule of Civil Procedure 23(b)(2) and (b)(3), Plaintiffs bring this
11   case as a class action on behalf of a class (the “Class”).
12           92. The Class is defined as follows: All persons and entities to whom: (a) Defendants,
13   any of them, and/or a third party acting on any of their behalf sent one or more faxes; (b)
14   advertising Xpression’s goods or services (d) at any time in the period that begins on July 23,
15   2015, and ends at the date of trial. Notwithstanding anything herein to the contrary, excluded
16   from the Class are Defendants, any entity in which any of Defendants has a controlling interest
17   or that has a controlling interest in Xpression, Defendants’ legal representatives, assignees, and
18   successors, the judges to whom this case is assigned and the immediate family members of all of
19   the foregoing.
20           93. The Class is so numerous that joinder of all members is impracticable. The Class has
21   more than 3,000 members. It will be more efficient for the Court and the parties to resolve these
22   alleged violations of the TCPA in one fell swoop than in thousands of individual lawsuits.
23           94. There are many questions of law and fact that have the same answer for all class
24   members and the answers to which will be determinative of the outcome of the litigation. That is
25   no surprise, given the generic nature and content of the fax. The common questions and answers
26   include:
27                    a.     Who sent the faxes? (Xpression, by Mr. Wing, under the supervision of
28   Ms. Garcia and Mr. Mchatet.)

                                                       -8-
                                FIRST AM. COMPL. INJUNCTION AND DAMAGES
                  Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
               Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 9 of 14




 1                   b.      Were the faxes sent in order to make sales? (Yes.)
 2                   c.      Did the faxes contain a compliant Opt-Out Notice? (No.)
 3                   d.      Did Defendants obtain consent before sending facsimile advertisements?
 4   (No.)
 5                   e.      Where did Defendants get the list of phone numbers and addressees used
 6   for the “mail merge”? (Fredy Penagos of “Jubilant Marketing Solutions.”)
 7                   f.      Did the faxes violate the TCPA? (Yes.)
 8                   g.      Were Defendants’ violations knowing or willful, within the meaning of
 9   the TCPA? (Yes.)
10                   h.      Should Defendants be enjoined from sending medical professionals
11   unsolicited facsimile advertisements? (Yes.)
12            95. Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs’ claims and the
13   claims of the Class arise from identical or similar boilerplate faxes and are based on the same
14   provisions of the TCPA.
15            96. Plaintiffs will fairly and adequately protect the interests of the Class.
16            97. Plaintiffs have retained competent and capable attorneys with significant experience
17   in complex and class action litigation, including TCPA class actions.
18            98. Plaintiffs and their counsel are committed to prosecuting this action vigorously on
19   behalf of the Class and have the financial resources to do so.
20            99. The interests of Plaintiffs and their counsel are aligned with those of the proposed
21   Class.
22            100.   Defendants have engaged in a telephonically routinized course of conduct toward
23   Plaintiffs and members of the Class. The common issues arising from this repetitive conduct that
24   affect Plaintiffs and members of the Class predominate over any individual issues.
25            101.   A class action is the superior method for the fair and efficient adjudication of this
26   controversy.
27            102.   Classwide relief is essential to compel Defendants to comply with the TCPA.
28

                                                       -9-
                                FIRST AM. COMPL. INJUNCTION AND DAMAGES
                  Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
               Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 10 of 14




 1             103.   The interest of individual members of the Class in individually controlling the
 2   prosecution of separate claims against Defendants is small because the damages in an individual
 3   action for violation of the TCPA are small.
 4             104.   Management of these claims is likely to present significantly fewer difficulties
 5   than are presented in many class actions because the faxes at issue are automated and because the
 6   TCPA articulates bright-line standards for liability and damages.
 7             105.   Class treatment is superior to multiple individual suits or piecemeal litigation
 8   because it conserves judicial resources, promotes consistency and efficiency of adjudication,
 9   provides a forum for small claimants, and deters illegal activities.
10             106.   There will be no significant difficulty in the management of this case as a class
11   action.
12             107.   Defendants have acted on grounds generally applicable to the Class, thereby
13   making final injunctive relief and corresponding declaratory relief with respect to the Class
14   appropriate on a classwide basis.
15                                 VII.   FIRST CLAIM FOR RELIEF
                (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b))
16                                  On Behalf of Plaintiffs and the Class
17             108.   Plaintiffs reallege and incorporate by reference each and every allegation set forth
18   in the preceding paragraphs.
19             109.   Defendants violated the TCPA, 47 U.S.C. § 227(b)(1)(C), by sending fax
20   advertisements for their goods.
21             110.   Plaintiffs and members of the Class are entitled to an award of $500 in damages
22   for each violation of the statute, which amount may be increased up to $1,500 for each willful or
23   knowing violation. Id. § 227(b)(3).
24             111.   Plaintiffs and members of the Class are also entitled to, id. § 227(b)(3)(A), and do
25   seek an injunction prohibiting Defendants and all other persons who are in active concert or
26   participation with them from sending fax advertisements.
27
28

                                                      - 10 -
                                FIRST AM. COMPL. INJUNCTION AND DAMAGES
                  Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
             Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 11 of 14




 1                                  VIII.      PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs, on their own behalf and on behalf of all members of the Class,
 3   pray for judgment against Defendants as follows:
 4          A.       Certification of the proposed Class;
 5          B.       Appointment of Plaintiffs as representative of the Class;
 6          C.       Appointment of the undersigned counsel as counsel for the Class;
 7          D.       A declaration that actions complained of herein by Defendants violate the TCPA;
 8          E.       An order enjoining Defendants and all other persons who are in active concert or
 9   participation with them from sending fax advertisements;
10          F.       An award to Plaintiffs and the Class of damages, as allowed by law;
11          G.       An award to Plaintiffs and the Class of attorneys’ fees and costs, to the extent
12   allowed by law, equity, and/or California Code of Civil Procedure section 1021.5;
13          H.       Leave to amend this Complaint to conform to the evidence presented at trial; and
14          I.       Orders granting such other and further relief as the Court deems necessary, just,
15   and proper.
16                                       IX.   DEMAND FOR JURY
17          Plaintiffs demand a trial by jury for all issues so triable.
18                                  X.      SIGNATURE ATTESTATION
19          The CM / ECF user filing this paper attests that concurrence in its filing has been
20   obtained from its other signatories.
21
            RESPECTFULLY SUBMITTED on April 23, 2020.
22
23                                                 By: /s/ Jon B. Fougner
                                                      Jon B. Fougner
24
                                                       Anthony I. Paronich, Pro Hac Vice
25
                                                       anthony@paronichlaw.com
26                                                     PARONICH LAW, P.C.
                                                       350 Lincoln Street, Suite 2400
27                                                     Hingham, Massachusetts 02043
                                                       Telephone: (617) 485-0018
28

                                                     - 11 -
                                 FIRST AM. COMPL. INJUNCTION AND DAMAGES
                   Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
     Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 12 of 14




 1
                                        Andrew W. Heidarpour, Pro Hac Vice
 2                                      aheidarpour@hlfirm.com
                                        HEIDARPOUR LAW FIRM, PLLC
 3                                      1300 Pennsylvania Avenue NW, 190-318
                                        Washington, District of Columbia 20004
 4
                                        Telephone: (202) 234-2727
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      - 12 -
                     FIRST AM. COMPL. INJUNCTION AND DAMAGES
       Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
     Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 13 of 14




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      - 13 -
                     FIRST AM. COMPL. INJUNCTION AND DAMAGES
       Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
     Case 4:19-cv-04210-YGR Document 56 Filed 04/23/20 Page 14 of 14




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      - 14 -
                     FIRST AM. COMPL. INJUNCTION AND DAMAGES
       Dr. Dhesi v. Xpression of Awareness, Inc., Case No. 3:19-cv-04210-YGR
